        Case 18-30235                        Doc 14             Filed 11/01/18 Entered 11/01/18 23:31:32                       Desc Imaged
 Fill in this information to identify your case:
                                                                Certificate of Notice Page 1 of 6
 Debtor 1               Jennifer M Moser
                              First Name            Middle Name           Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                      Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$890 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                 Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 18-30235                        Doc 14             Filed 11/01/18 Entered 11/01/18 23:31:32                       Desc Imaged
                                                                Certificate of Notice Page 2 of 6
 Debtor                Jennifer M Moser                                                          Case number


                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $53,400.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                    The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                       Amount of claim        Interest rate      Monthly plan      Estimated total
                                                                                                                payment           payments by trustee
                                     2017 Ford Mustang
                                     30,000 miles
                                     Valued via KBB on
 Bank Of The West                    10/8/18                          $43,303.00                   0.00%              $830.00                               $0.00
                                                                                                                Disbursed by:
                                                                                                                 Trustee
                                                                                                                 Debtor(s)
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.

Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 18-30235                        Doc 14             Filed 11/01/18 Entered 11/01/18 23:31:32                     Desc Imaged
                                                                Certificate of Notice Page 3 of 6
 Debtor                Jennifer M Moser                                                            Case number

                         None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $5,340.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
              The sum of $       .
                100.00 % of the total amount of these claims, an estimated payment of $ 43,556.00 .
              The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $37.50.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                         The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment        Amount of arrearage to be      Estimated total payments by
                                                                                            paid                           trustee
 Navient                                                                       $204.00                         $0.00                              $0.00
                                                         Disbursed by:
                                                          Trustee
                                                          Debtor(s)
 US Dept of Ed/Great Lakes                                                     $371.00                           $0.00                                     $0.00
                                                         Disbursed by:
                                                          Trustee
                                                          Debtor(s)
Official Form 113                                                                Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 18-30235                        Doc 14             Filed 11/01/18 Entered 11/01/18 23:31:32              Desc Imaged
                                                                Certificate of Notice Page 4 of 6
 Debtor                Jennifer M Moser                                                            Case number


Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
        plan confirmation.
        entry of discharge.
        other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Jennifer M Moser                                                 X
       Jennifer M Moser                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            October 29, 2018                                       Executed on

 X     /s/ David H. Cutler                                                    Date     October 29, 2018
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                            Chapter 13 Plan                                           Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
        Case 18-30235                        Doc 14             Filed 11/01/18 Entered 11/01/18 23:31:32                Desc Imaged
                                                                Certificate of Notice Page 5 of 6
 Debtor                Jennifer M Moser                                                        Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $9,650.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $43,556.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $53,206.00




Official Form 113                                                            Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 18-30235            Doc 14       Filed 11/01/18 Entered 11/01/18 23:31:32                         Desc Imaged
                                                Certificate of Notice Page 6 of 6
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-30235-LAH
Jennifer M Moser                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: lmendoza                     Page 1 of 1                          Date Rcvd: Oct 30, 2018
                                      Form ID: pdf001                    Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 01, 2018.
db             +Jennifer M Moser,    1815 Allcott Court,    Schaumburg, IL 60193-3407
27251179       +AMITA HEALTH,    c/o Bankruptcy,    3040 W. Salt Creek Lane,     Arlington Heights, IL 60005-1069
27251178       +Amex,    Correspondence/Bankruptcy,    Po Box 981540,    El Paso, TX 79998-1540
27251181      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,       Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998)
27251183       +Barclays Bank Delaware,    Attn: Correspondence,     Po Box 8801,    Wilmington, DE 19899-8801
27251185       +Citi,    Att: Bankruptcy,   Po Box 6241,    Sioux Falls, SD 57117-6241
27251189       +Keynote Consulting, Inc.,     220 West Campus Drive,    Suite 102,
                 Arlington Heights, IL 60004-1498
27251190       +LaGrange Hospital,    Att: Billing,    5101 Willow Springs Rd,     La Grange, IL 60525-2600
27251191       +LendingClub,    Attn: Bankruptcy,    71 Stevenson St, Ste 1000,     San Francisco, CA 94105-2967
27251192       +Mercury/fbt,    Po Box 84064,    Columbus, GA 31908-4064
27251194       +Navient,    Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000
27251196        Target,    Target Card Services,    Mail Stop NCB-0461,    Minneapolis, MN 55440
27251197       +US Dept of Ed/Great Lakes,     Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860
27251198       +Visa Dept Store/Macy’s,    Attn: Bankruptcy,     Po Box 8053,    Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27251180       +E-mail/Text: bk@avant.com Oct 31 2018 02:29:38     Avant,    Attn: Bankruptcy,   Po Box 9183380,
                 Chicago, IL 60691-3380
27251182       +E-mail/Text: bknotices@bankofthewest.com Oct 31 2018 02:28:47      Bank Of The West,
                 Attn: Bankruptcy,   180 Montgomery Street 25th Floor,    San Francisco, CA 94104-4206
27251184       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 31 2018 02:25:46      Capital One,
                 Attn: Bankruptcy,   Po Box 30285,   Salt Lake City, UT 84130-0285
27251186       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Oct 31 2018 02:27:29      Comenity Bkl/Ulta,
                 Attn: Bankruptcy Dept,   Po Box 182125,   Columbus, OH 43218-2125
27251187       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 31 2018 02:25:17      Credit One Bank,
                 Attn: Bankruptcy,   Po Box 98873,   Las Vegas, NV 89193-8873
27251193       +E-mail/Text: mmrgbk@miramedrg.com Oct 31 2018 02:28:22      Miramed Revenue Group,
                 Attn: Bankruptcy,   360 East 22nd Street,   Lombard, IL 60148-4924
27251195       +E-mail/Text: recovery@paypal.com Oct 31 2018 02:26:47      PayPal,   Att Bankruptcy,
                 2211 N. 1st St,   San Jose, CA 95131-2021
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27251188*        +Credit One Bank,   Attn: Bankruptcy,   Po Box 98873,    Las Vegas, NV 89193-8873
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 29, 2018 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Jennifer M Moser cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
